Case: 13-10618      Document: 00512586318         Page: 1    Date Filed: 04/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 13-10618                               FILED
                                  Summary Calendar
                                                                            April 4, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RODDY WRIGHT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-183-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Roddy Wright has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Wright has filed a response. The record is insufficiently developed to allow
consideration at this time of Wright’s claim of ineffective assistance of counsel;
such a claim generally “cannot be resolved on direct appeal when the claim has


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10618    Document: 00512586318     Page: 2   Date Filed: 04/04/2014


                                 No. 13-10618

not been raised before the district court since no opportunity existed to develop
the record on the merits of the allegations.” United States v. Cantwell, 470
F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and citation
omitted). We have reviewed counsel’s brief and the relevant portions of the
record reflected therein, as well as Wright’s response.        We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. Wright’s motion for the appointment of
counsel is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th
Cir. 1998).




                                       2